Citation Nr: 1221131	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a kidney disorder, to include as secondary to service connected herniated nucleus pulposus L4-5, diabetes mellitus, type II, or prostatitis.

2.  Entitlement to an increased evaluation for herniated nucleus pulposus L4-5, lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from December 1959 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in February 2012.  As discussed below, the Veteran withdrew his appeal seeking an increased rating for herniated nucleus pulposus L4-5, lumbosacral strain.  A transcript of the hearing has been associated with the claims file.

During his Board hearing, the Veteran asked VA to reconsider his claim for service connection for posttraumatic stress disorder (PTSD) and to consider entitlement to service connection for hypertension.  Since these issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his Board hearing on February 2, 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking an increased rating for herniated nucleus pulposus L4-5, lumbosacral strain; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the claim for an increased rating for herniated nucleus pulposus L4-5, lumbosacral strain, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A.              § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In this case, the Veteran indicated his desire to withdraw his appeal seeking an increased rating for herniated nucleus pulposus L4-5, lumbosacral strain at his hearing before the Board in February 2012.  The oral withdrawal of the claim was made on the record and a transcript of the hearing has been associated with the claims file.  This transcribed statement constitutes a written withdrawal of the substantive appeal with regard to the issue of entitlement to an increased rating for herniated nucleus pulposus L4-5, lumbosacral strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the claim, and it must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal seeking entitlement to an increased rating for herniated nucleus pulposus L4-5, lumbosacral strain is dismissed.


REMAND

The Veteran seeks service connection for a kidney disorder to include as secondary to side effects of medications (NSAIDS) taken to treat his service-connected lumbar spine disability; or as secondary to service-connected diabetes mellitus, type II; or as secondary to service-connected prostatitis.

Review of the claims file reveals that the Veteran has not been scheduled for a VA examination to determine the nature and etiology of his kidney disorder and whether it is in any way related to service or a service connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the Veteran is service connected for a lumbar spine disability, diabetes mellitus, type II, and prostatitis, among other disabilities.  Treatment records indicate possible relationships between his kidney disorder and his service connected disabilities.  Therefore, the standards of McLendon are met and on remand, the Veteran should be scheduled for VA examination to determine the nature and etiology of his kidney disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his kidney disorder.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  Any tests deemed medically advisable should be accomplished.

The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that his kidney disorder was caused or aggravated (i.e., chronically worsened) by his active service; his service-connected lumbar spine disability, to include the use of medications/NSAIDS to treat the spine disability; his service-connected diabetes mellitus, type II; and/or his service-connected prostatitis (which caused obstructive uropathy).

If the examiner finds that the Veteran's kidney disorder was not caused, but was aggravated by, a service-connected disability, the examiner should identify the baseline level of severity of the kidney disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the kidney disorder is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  The examiner must provide a rationale for all opinions.

2.  Then, readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


